Citation Nr: 1429735	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy involving the face and back, to include as due to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy for the period from July 13, 2005, to September 19, 2006, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to September 1969.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), and a July 2007 rating decision of the RO in Columbia, South Carolina.  As set forth above, the appellant's claim is currently in the jurisdiction of the Winston-Salem RO.  

In February 2012, the Board remanded the matter for additional evidentiary development.  

In the Introduction portion of its February 2012 remand, the Board noted that in June 2007 correspondence, the appellant had raised a claim of entitlement to benefits for a child born to a Vietnam Veteran, pursuant to 38 U.S.C. Chapter 18.  The Board referred that matter to the Agency of Original Jurisdiction (AOJ) for initial consideration.  A review of the available record on appeal, including the claims folder, Virtual VA, and VBMS, contains no indication that this matter has been addressed by the AOJ.  Thus, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

For the reasons discussed below, another remand of this matter is necessary.  The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Since the AOJ last considered the issues on appeal in an August 2012 Supplemental Statement of the Case, a significant amount of relevant evidence has been associated with the record, including VA clinical records dated to June 2013 reflecting treatment in the neurology clinic, as well as the results of VA fee basis neurologic and psychiatric medical examinations.  Absent a waiver, this evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2013).  

Additionally, the Board finds that additional VA medical examinations are necessary.  The Board finds that the March 2012 VA neurology examination is inadequate.  With respect to the claims for higher initial ratings for right and left lower extremity neuropathy, the Board observes that the examiner failed to fully complete the portion of the Disability Benefits Questionnaire (DBQ) identifying the affected nerve and estimating the severity of the appellant's lower extremity peripheral neuropathy, to include estimating whether the appellant's symptoms are more appropriately characterized as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.  With respect to the claim of service connection for neuropathy of the face and back, the examiner noted the appellant's complaints of left facial numbness, but failed to provide a complete opinion regarding the nature and etiology of those symptoms.  The examiner did not address the nature and etiology of any neurology of the back.  Stegall v. West, 11 Vet. App. 268 (1998) 

Accordingly, the case is REMANDED for the following:

1.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain VA and private medical records pertinent to the appellant's claims for the period from June 2013 to the present.

2.  The appellant should be afforded an appropriate VA medical examination for the purpose of determining the severity of his service-connected left and right lower extremity neuropathy.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should describe the nature and severity of all symptomatology associated with the appellant's service-connected right and left lower extremity neuropathy, to include stating whether there is symptomatology comparable to complete or incomplete paralysis, and if any incomplete paralysis identified is mild, moderate, moderately severe, or severe.  A complete rationale must be provided for any opinion offered.

3.  The appellant should also be afforded an appropriate VA medical examination for the purpose of determining the nature and etiology of his claimed neuropathy of the face and back.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant currently exhibits neuropathy of the face and/or back and, if so, whether any such neuropathy is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  The examiner should also indicate whether it is at least as likely as not that any neuropathy of the face and/or back identified on examination is causally related to or aggravated by the appellant's service-connected Parkinson's disease with partial loss of smell.  A complete rationale must be provided for any opinion offered.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


